OFFICE OF THEA-ITORNEY GENERAL
                              AUSTIN




                                              January


Er. i"isrren KoDoncld
County Attornay
Sal trl county
Tyler, Texas
Dear Yr. MoDonnld:
                                          190. C-103
                                               ity of 4)?a Colleo-
                                                 accept payment 0T
                                              nent taxes without
                                            ent of school and roe4
                                         res that wnre Aelinquent
                                               ars prior to the datr.
                                               it wne ffled.
                                             he following   question



                                             llnquent contraot
                                             , does a County
                                               for oomnon nnd
                                             he authorIt   to
                        ant of delinquent taxes wlthout the
                        01 and road taxes that are delinquent
                         t.owSh Late the suit wn8 filed?"
                   to ycur quejtlon you are respectfully     ad-
                   our oyinlon where a tar contract     ie in pro-
oess and tax suits are flled,    a oolleotor   may accept the pap-
ment of dtllnquent   taxes without the payment of school and
rosd taxes   that are delinquent    ten yews prior   to the data
the suit was riled.    However, R tax collcator    could not clre
the tu payer s clear reaelpt,      or a stateaent  that all taxes
had heon paid.
                                               .
 ,



Mr. Karren KoDonald,     January 18, 1939,      Page 2.


The reoolpt would merely show the amount of taxes paid and the
years ror whloh paid, and the school and road tax would at111 be
due and unpaid,
            krtlole   7298, Revised    Civil   Statute    $rovlder   in part as
to11ows :
            “. . . . . provided,    that no suit shell be brought
     for   the oolleotlon   of delinquent taxes of a School Die-
     triot   or Road Dletrlct   unless instituted  within ‘ten years
     Srom the time the same shall beoome delinquent.”
           It la our opinion that this provlelon      i.n Article
7298 la a ton year statute of limitation     on oolleotlon     of
delinquent taxem due a.school   distrlot  or a road district.      In
order to take advantage of-the limitation     period th4 tax paper
would have to speolally   plead and set up his right6 under this
ton year statute.   In the absence of such special       plesdlng by
the tax payer, the attorney brlnglng the tex suit, could take
judgment iOr the sohool and road tat,    delinquent     ten years prior
to the date the suit was filed even though the other taxes had
been paid.
                                                    Yours very truly
                                                ATTORNEY
                                                       GENERALOF TZXAS




COB:CFS
AYFRGVED:

                                 $,J
ATTORNEY
       OEN-ERAL
              GF TEXAS f’$